In a proceeding to increase child support payments, the appeal is from an order of the Family Court, Westchester County, dated December 3, 1976, which denied his motion to vacate an inquest taken against him on October 6, 1976. Order reversed, without costs or disbursements, motion granted, inquest vacated, and proceeding remanded to the Family Court for further proceedings in accordance herewith. Appellant’s default was excusable and there are critical questions of fact concerning his financial status that are in need of resolution at a hearing. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.